ACCEPTED
                                                                                               01-14-00978-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          2/20/2015 1:24:29 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-14-00978-CR

                                                                          FILED IN
MARCUS BORTLE                                X                1st OF
                                                   IN THE COURT   COURT OF APPEALS
                                                                     APPEALS
                                                                  HOUSTON, TEXAS
                                             X                    2/20/2015 1:24:29 PM
                                             X                    CHRISTOPHER A. PRINE
VS.                                          X     FOR THE     STATE OFClerk
                                                                           TEXAS
                                             X
                                             X
THE STATE OF TEXAS                           X     1ST JUDICIAL DISTRICT


             MOTION FOR SECOND EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

      COMES NOW, MARCUS BORTLE, Appellant, and moves for an extension

of thirty (30) days in which to file the Appellant’s brief, until and including March 23,

2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was February 19, 2015.

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including March 23, 2015.

      C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; NO. 01-14-00527-
      CR (capital murder); Appellant’s Brief due February 6, 2014

      GRISELDA AZA VS. THE STATE OF TEXAS; NOS. 14-14-00241-CR and
      14-14-00242-CR; Appellant’s Brief due January 16, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; NO. 14-14-00780-CR;
      Appellant’s Brief due January 28, 2015.
      Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony.

      D. One previous extensions has been granted.

                                                 Respectfully submitted,

                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County Texas

                                                 /s/ Bob Wicoff__________
                                                 BOB WICOFF
                                                 1201 Franklin, Thirteenth Floor
                                                 Houston Texas 77002
                                                 (713) 274-6781
                                                 TBA No. 21422700
                                                 Bob.wicoff@pdo.hctx.net


                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on February 20, 2015.




                                                 /s/_Bob Wicoff_________
                                                 BOB WICOFF